USCA4 Appeal: 21-6619      Doc: 12         Filed: 08/15/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6619


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ROBERTO ANTOINE DARDEN, a/k/a Dizz-e, a/k/a Javon,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Newport News. Arenda L. Wright Allen, District Judge. (4:11-cr-00052-AWA-LRL-1)


        Submitted: June 17, 2022                                          Decided: August 15, 2022


        Before DIAZ, THACKER, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Roberto Antoine Darden, Appellant Pro Se. Jacqueline Romy Bechara, OFFICE OF THE
        UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6619       Doc: 12          Filed: 08/15/2022      Pg: 2 of 2




        PER CURIAM:

               Roberto Antoine Darden seeks to appeal the district court’s order denying his Fed.

        R. Civ. P. 60(b) motion for relief from the district court’s prior order denying relief on his

        28 U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or judge

        issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B). See generally United

        States v. McRae, 793 F.3d 392, 400 & n.7 (4th Cir. 2015). A certificate of appealability

        will not issue absent “a substantial showing of the denial of a constitutional right.”

        28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner

        satisfies this standard by demonstrating that reasonable jurists could find the district court’s

        assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

        759, 773-74 (2017). When the district court denies relief on procedural grounds, the

        prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

        the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

        Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Darden has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We deny Darden’s motion for appointment of counsel. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                          DISMISSED




                                                       2